Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Daniel R. Hoovler on 11/02/2021. The application has been amended as follows:

1. (Currently Amended) A sensor holder apparatus for a cooktop comprising: 
a body forming an exterior profile configured to extend through a portion of a housing of the cooktop and position a sensor adjacent to an interior surface of a panel forming a cooking surface; 
a first interior passage formed through the body configured to receive the sensor in a first configuration; and 
at least one second interior passage formed through the body configured to receive the sensor in a second configuration, wherein the sensor holder apparatus is configured to retain and position the sensor in the first configuration or the second configuration, 
wherein each of the interior passages extends through the body from a holder base surface to a holder top surface, 
wherein the at least one second interior passage comprises a first conductor passage and a second conductor passage, wherein a trough is formed in the holder top surface extending from the first conductor passage to the second conductor passage.

2-3. (Canceled)

	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1, 4-11, and 21-24 is indicated because: 
The prior art of record does not anticipate or render fairly obvious the concept, on combination to teach the limitation of the claimed invention such as a body, a first interior passage, second interior passage, a holder base, a holder top surface, a first conductor passage, a second conductor passage, and a trough….as cited in the independent claims 1, 21 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/15/2021